Name: Commission Regulation (EEC) No 3072/91 of 21 October 1991 amending Regulation (EEC) No 3668/90 laying down implementing procedures for the import arrangements applicable to products falling within CN codes 0714 10 91, 1714 10 99, 0714 90 11 and 0714 90 19 originating in the present Contracting Parties to the GATT other than Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 290/20 Official Journal of the European Communities 22. 10. 91 COMMISSION REGULATION (EEC) No 3072/91 of 21 October 1991 amending Regulation (EEC) No 3668/90 laying down implementing procedures for the import arrangements applicable to products falling within CN codes 0714 10 91, 1714 10 99, 0714 90 11 and 0714 90 19 originating in the present Contracting Parties to the GAIT other than Thailand arrangements set out in the Annex to Commission Regu ­ lation (EEC) No 3850/89 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to certain products falling within CN codes 071410 and 0714 90 and originating in certain third countries ('), as last amended by Regulation (EEC) No 3842/90 (2), and in particular Article 2 thereof, Whereas, under the import arrangements provided for in Commission Regulation (EEC) No 3668/90 (3), as amended by Regulation (EEC) No 1680/91 (4), Indonesia undertook to act in administrative cooperation with the Commission staff in order to ensure that trade in the products in question proceeds smoothly ; Whereas, in this framework and for the sake of harmoni ­ zation, the certificate of origin (Form B) currently used for imports of manioc and similar products originating in Indonesia should be replaced by the certificate of origin generally applicable under special non-preferential import HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 3668/90 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply to import licence applications covering imports from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 43, 13 . 2. 1987, p. 9 . (2) OJ No L 367, 29. 12. 1990, p. 8 . (4) OJ No L 154, 18 . 6 . 1991 , p. 5. 0 OJ No L 356, 19. 12. 1990, p. 18 , 0 OJ No L 374, 22. 12. 1989, p. 8 . ANNEX 'ANNEX /' 1 Consignor CERTIFICATE OF ORIGIN for imports of agricultural products into the European Economic Community No ORIGINAL 2 Consignee (optional ) 3 ISSUING AUTHORITY 4 Country of origin 5 RemarksNOTES A. The certificate must be completed in typescript or by means of a mechanical data-processing system, or similar procedure. B. The original of the certificate must be lodged together with the declaration of release for free circulation with the relevant customs office in the Community. 6 Item number  Markings and numbers  Number and kind of packages  DESCRIPTION OF GOODS 7 Gross and net mass (kg ) 8 THIS IS TO CERTIFY THAT THE ABOVE PRODUCTS ORIGINATE IN THE COUNTRY INDICATED IN BOX 4 AND THAT THE INDICATIONS IN BOX 5 ARE CORRECT. Place and date of issue Signature Issuing authority's stamp 9 RESERVED FOR THE CUSTOMS AUTHORITIES IN THE COMMUNITY